Shulman, Presiding Judge.
Appellee brought suit on a note executed by appellant. The note was governed by the provisions of the Motor Vehicle Sales Finance Act (Code Ann. Ch. 96-10). The trial court found that the finance charge was $1.27 more than was permitted by Code Ann. § 96-1004, but declined to apply the forfeiture provisions of Code Ann. § 96-1008 because the overcharge was so slight.
*421Decided November 18, 1981.
Carolyn Weeks, Steve Gottlieb, for appellant.
Ron Bryan, for appellee.
The trial court’s decision not to apply the penalty provision of Code Ann. § 96-1008 was entirely unsupported by law. There is no provision in that section for degrees of overcharging or degrees of penalty. The penalty for overcharging is forfeiture of “any finance charge, delinquency or collection charge on the contract.” The language used is absolute and the trial court was without authority to decline to apply it. It is therefore necessary that this case be remanded to the trial court with direction that a judgment be entered which does not include the forfeited finance charge.

Judgment reversed with direction.


Birdsong and Sognier, JJ., concur.